Per Curiam.

Had the contract.been made prior to the complete manufacture of the cloth, it would have been, against the policy of the act to tolerate agreements like the present; but the contract being after the completion of the cloth, could have no influence on the competition of the parties, and could not, therefore, be in fraud of the act. It is idle to suppose that, but for the agreement, which was known to the judges, the premium would not have been awarded.They adjudged Briggs’s cloth to be the best, and the idea cannot be admitted that they were influenced in their decision by any improper or extraneous circumstances. The case, therefore, of Dolin v. Ward (6 Johns. Rep. 194.) does not apply.
Had Tillotson a right to present his cloth for the bounty ? The premium is to be awarded to the person who shall, in his family, manufacture within any of the counties of this state, the best specimen of woollen cloth, of uniform texture and quality, not less than 30 yards,” &c„ (Sess. 31. c, 186. s. 2.)
Now it never could have been the object of the legislature to confine the premium to those only who possessed fulling mills; and the terms manufacture in his family, exclude the idea that the cloth was to be fulled and dressed in the family. If it was spun and wove in the family? *306that was all that was intended or required. Whether the judges would not have required that the specimens presented should have been fulled and dressed, is a distinct consideration. The legislature meant to encourage do-manufactures, and they did not intend to require that each domestic manufacturer should have in his family a fulling mill.
To render the bounty equal, it, was extended to all the counties, and it cannot be contended that the legislature meant to confine the fulling and dressing the cloth to the county in which it was manufactured. It does not extend Che premium to fulling and dressing, but to family m a n ufa ctures-;- and when the. fabric of the cloth is so far completed as to be spun and wove in a family, that is all that can be inquired into.
It was suggested that there was-no consideration for Briggs's promise to pay half the premium. Tillotson's promise to pay Briggs half, if it was adjudged to him, was the consideration of Briggs's promise; and that one promise may be the consideration of another, is well settled; all stock contracts have the same basis, and they havebeen repeatedly held to be valid.
The judgment must be affirmed.